Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on October 1, 2021, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Claim Interpretation
3.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an accident review module, a data collection module, communication module”, recited in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
5.      The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.       Claim limitations, “an accident review module”, recited in claims 1-17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)     Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)     Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)     Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 101
7.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

8.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: collect information during a timeframe encompassing an accident…, transmit at least one of the collected information and derivatives of the collected information, receive the information…, classify the accident type and severity…, and generate a damage and repair estimated based on the comparison to similar entries, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more computer processors, a medium, in-vehicle sensors, and an in-vehicle transceiver, and using the processors to perform collecting, transmitting, receiving, classifying, and generating steps. The processors are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer functions of collecting, transmitting, receiving, classifying, and generating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processors). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “in-vehicle sensors configured to collect information, an in-vehicle transceiver configured to transmit the collected information”, which are recited at a high level of generality (i.e., as a general means of collecting and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processors). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in paras [0081-0083], [0133], and [0220] of using conventional general-purpose computers, conventional sensors and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “in-vehicle sensors configured to collect information, an in-vehicle transceiver configured to transmit the collected information” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “in-vehicle sensors configured to collect information, an in-vehicle transceiver configured to transmit the collected information” do not providing any improvements to the computer functionality, improvements to the network, improvements to the in-vehicle sensors/in-vehicle transceiver, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “in-vehicle sensors configured to collect information, an in-vehicle transceiver configured to transmit the collected information” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “in-vehicle sensors configured to collect information, an in-vehicle transceiver configured to transmit the collected information”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network, improvements to the in-vehicle sensors/in-vehicle transceiver, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 3 recites data collection module is in-vehicle…; Claim 4 and 7 recites an in-vehicle receiver…(see analysis above); Claim 6 recites wherein the accident damage and repair estimate is transmitted to a mobile device or other device… (see Berkheimer Option 2); Claim 8 recites an in-vehicle display screen (general means for displaying data); Claim 9 recites wherein the data collection module comprises at least one of an application on a mobile device…(general means for collecting data; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 2 and 18, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 2 directed to system, independent claim 18 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
          
              In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




                                             Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.      Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al. (US 8,799,034, hereinafter Brandmaier034) in view of Brandmaier et al. (US 8,510,196, hereinafter Brandmaier196).
             Regarding to claim 1, Brandmaier034 discloses a system for vehicle accident damage and repair estimation, comprising:
             one or more in-vehicle sensors configured to collect information during a timeframe encompassing an accident (figure 4; column 6, lines 30-55, The vehicle 402 may include, for example, a collision response module (CRM) 406 for coordinating the operation of the other vehicle systems, devices, and components in response to a collision involving the vehicle. As noted above a collision may be one type of physical disturbance event that can occur involving the vehicle... the collision response module 406 of the vehicle 402 may be in signal communication with: an automated collision notification device (ACN) 408 that automatically detects vehicle collisions and provides notifications of a vehicle collision; a motor vehicle event data recorder (MVEDR) 410 that records event data relating to the operation of the vehicle prior to or during a collision; column 8, lines 1-15, The sensors 430 may thus indicate the status and condition of these vehicle components. Sensors 430 may also include sensors that can detect the status and condition of the vehicle wheels and tires as well as sensors that can detect damage to the panels of the vehicle body, e.g., deformations, dents, punctures, and so forth. Those skilled in the art will appreciate that the automotive sensors 430 may include, for example, temperature sensors, pressure sensors, angular position sensors, linear position sensors, rotational motion sensors, inertial sensors, and the like), 
           said collected information including at least information indicative of strength of an impact on the vehicle, zone of the impact, and direction of the impact occurring during said timeframe (column 7, lines 50-60, Vehicle telematics data may include, for example, directional acceleration and deceleration (e.g., forward/backward, left/right, up/down), change in directional acceleration, vehicle speed or velocity, engine throttle and RPM (revolutions per minute), steering input, engagement of various vehicle subsystems (e.g., stability control systems, antilock brake systems), and the like; column 7, lines 4-20, The ACN 408 may include components for automatically detecting vehicle collisions and providing notifications of the vehicle collision. Those skilled in the art will recognize that these components may include, for example, one or more accelerometers 420 (e.g., triaxial accelerometers) for detecting changes in the velocity of the vehicle 402, a location determination device 422 such as a Global Positioning System (GPS) receiver for determining the geographic location of the vehicle, and communication equipment 424 for transmitting one or more collision notification messages; column 10, lines 65-column 11, line 3, the ACN 408 may determine that a collision has occurred where the vehicle 402 undergoes a change in velocity of around 8.0 kilometers per hour (km/h) within an interval of around 150 milliseconds (ms), i.e., a change in velocity of around 4.97 miles per hour (mph) within an interval of around 0.15 seconds); 
            an in-vehicle transceiver configured to transmit at least one of the collected information and derivatives of the collected information (figure 4 and column 6, lines 55-65, The CRM 406 of the vehicle 402 may additionally be in signal communication with one or more recording devices, e.g., audio recording equipment 414 and video recording equipment 416 (A/V equipment) that respectively records audio data and video data at the vehicle. Furthermore the CRM 406 may be in signal communication with communication equipment 418 for transmitting the data from these components via a network to various systems, such as, for example, an insurance management system 400. The communication equipment 418 of the vehicle 402 may be configured to wirelessly communicate via, for example, a cellular network or an internet protocol-based network (IP). It will be appreciated that the communication equipment 418 may be configured to wirelessly communicate using additional or alternative approaches for wireless communication);
           an accident review module configured to (column 6, lines 5-17, an insurance management system 400 for automatically detecting a vehicle collision, attributing fault, and processing insurance claims is shown. The insurance management system 400 is in signal communication with a vehicle 402 such that the insurance management system is capable of detecting a collision involving the vehicle and exchanging communications with the vehicle):
                      receive the information from said in-vehicle sensors via said vehicle transceiver (column 6, lines 18-30, The insurance management system 400 may receive data from the vehicle 402 including, for example, vehicle identification data, vehicle telematics data, collision data, and vehicle diagnostic data); 
                    classify the accident type and severity [based on similar entries in the historical accident database] (column 23, lines 1-30, it will be appreciated that a system may be configured to detect other types of physical disturbances such as, for example, when a moving vehicle impacts a parked vehicle, when a vehicle is being towed or stolen, or when a vehicle is otherwise tampered with or disturbed. Bumping or otherwise physically disturbing the vehicle may trigger the collision and response components installed at the vehicle as well as a message providing notification of the physical disturbance); and
                     generate a damage and repair estimate [based on the comparison to similar entries] (column 10, lines 20-32, A repair cost estimation module 440 may then determine an estimated repair cost for the damage caused to a vehicle 402 associated with a participant involved in the collision (step 510). The repair cost estimation module 440 may determine an estimated repair cost based on vehicle telematics data obtained by the MVEDR 410 of the vehicle 402 and diagnostic data 452 obtained by the OBD 412 of the vehicle. The communication equipment 418 at the vehicle 402 may transmit the vehicle telematics data and the diagnostic data 452 to the communication module 432 of the insurance management system 400. The communication module 432 may then forward the vehicle telematics data and diagnostic data to the repair cost estimation module 440 for analysis).
           Brandmaier034 does not disclose, however, Brandmaier196 discloses:
           a historical accident database which contains cross referenced entries for one or more of: vehicle type and equipment configuration, vehicle age, vehicle condition, accident type, accident severity, location of accident, vehicle impact zone, force and direction, time of accident, vehicle parts replaced and repaired, materials needed for repair, labor costs and material costs to effect repairs, and sensor data and derivative products of sensor data recorded for each accident (column 7, lines 25-45, If server 101 determines that the photos are acceptable, server 101 may attach the photos to the user's claim in a database associated with server 101. Server 101 may also determine a damage estimate (e.g., an estimate for repairing and/or replacing any damaged parts) after analyzing the photos in step 313 based on predefined rules. The damage estimate may be generated by comparing the photos submitted by the mobile device with photos of similarly damaged vehicles or with photos of non-damaged vehicles of similar make/model. To perform this comparison, server 101 may access a database (e.g., network device 201) of photos of vehicles with various types of damage and/or vehicles with no damage. To initially populate the database with photos for later use, each user may be required to upload various photos of a vehicle upon purchase of the vehicle. Also, as server 101 analyzes recently submitted photos, previously uploaded photos of a given vehicle may be used to determine any pre-existing damage on the vehicle. Once database 201 includes photos/video from many cases of vehicle damage, server 101 may determine a damage estimate for a new case based on the prior cases; column 7, lines 45-57, server 101 may build a database (e.g., network device 201) of specific damage templates (e.g., damages to more than one part of a vehicle that are commonly associated with one another) and estimated/actual costs for repairing damages associated with these templates. Once this database has been built, damage estimates associated with subsequently analyzed vehicles may be generated from a holistic view of the vehicles by accessing information within the historical database);
           classify the accident type and severity based on similar entries in the historical accident database (column 7, lines 60-67, For instance, if a first type of damage to the front bumper of a vehicle is commonly associated with a second type of damage to the headlights of the same vehicle and this damage template is associated with a predetermined repair cost in the database, server 101 may use this repair cost to generate a new estimate for subsequent vehicles that exhibit damage similar to this damage template);
           generate an damage and repair estimate based on the comparison to similar entries (column 8, lines 1-10, the damage estimate may be adjusted for small differences such as the make, model, and year of manufacture when the vehicle in the historical database and the currently analyzed vehicle are compared. Similarly, the damage estimate may be adjusted based on differences in the precise damage associated with the vehicle in the historical database and the damage associated with the vehicle currently being analyzed).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandmaier034's method to incorporate the features of building a historical accident database and generating the damage and repair estimate based on the comparison to the historical accident database as taught by Brandmaier196 above, for the purpose of providing more accurately reflect a damage estimate for a currently analyzed vehicle (see Bradmaier196, column 8, lines 15-20). Since Brandmaier034 discloses generating the damage and repair estimate, Brandmaier196 teaches a historical accident database and generating the damage and repair estimate based on the comparison to the historical accident database, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Brandmaier034 and Brandmaier196 would have yield predictable results in generating an damage and repair estimate.
            Regarding to claim 2, Brandmaier034 discloses a system for vehicle accident damage and repair estimation, comprising:
            a data collection module configured to collect information about an accident (figure 4; column 6, lines 30-55, The vehicle 402 may include, for example, a collision response module (CRM) 406 for coordinating the operation of the other vehicle systems, devices, and components in response to a collision involving the vehicle. As noted above a collision may be one type of physical disturbance event that can occur involving the vehicle... the collision response module 406 of the vehicle 402 may be in signal communication with: an automated collision notification device (ACN) 408 that automatically detects vehicle collisions and provides notifications of a vehicle collision; a motor vehicle event data recorder (MVEDR) 410 that records event data relating to the operation of the vehicle prior to or during a collision); and
           an accident review module configured to (column 6, lines 5-17, an insurance management system 400 for automatically detecting a vehicle collision, attributing fault, and processing insurance claims is shown. The insurance management system 400 is in signal communication with a vehicle 402 such that the insurance management system is capable of detecting a collision involving the vehicle and exchanging communications with the vehicle):
                      receive the information from the data collection module via the communication module (column 6, lines 18-30, The insurance management system 400 may receive data from the vehicle 402 including, for example, vehicle identification data, vehicle telematics data, collision data, and vehicle diagnostic data); 
                     classify the accident type and severity [based on similar entries in the historical accident database] (column 23, lines 1-30, it will be appreciated that a system may be configured to detect other types of physical disturbances such as, for example, when a moving vehicle impacts a parked vehicle, when a vehicle is being towed or stolen, or when a vehicle is otherwise tampered with or disturbed. Bumping or otherwise physically disturbing the vehicle may trigger the collision and response components installed at the vehicle as well as a message providing notification of the physical disturbance); and
                     generate an damage and repair estimate [based on the comparison to similar entries] (column 10, lines 20-32, A repair cost estimation module 440 may then determine an estimated repair cost for the damage caused to a vehicle 402 associated with a participant involved in the collision (step 510). The repair cost estimation module 440 may determine an estimated repair cost based on vehicle telematics data obtained by the MVEDR 410 of the vehicle 402 and diagnostic data 452 obtained by the OBD 412 of the vehicle. The communication equipment 418 at the vehicle 402 may transmit the vehicle telematics data and the diagnostic data 452 to the communication module 432 of the insurance management system 400. The communication module 432 may then forward the vehicle telematics data and diagnostic data to the repair cost estimation module 440 for analysis).
           Brandmaier034 does not disclose, however, Brandmaier196 discloses:
           a historical accident database which contains cross referenced entries for at least: vehicle unique identification number, location of prior accidents, vehicle impact zone, force and direction for prior accidents, time of prior accidents, past vehicle parts replaced and repaired, and sensor data and derivative products of sensor data recorded by the data collection module for each accident (column 7, lines 25-45, If server 101 determines that the photos are acceptable, server 101 may attach the photos to the user's claim in a database associated with server 101. Server 101 may also determine a damage estimate (e.g., an estimate for repairing and/or replacing any damaged parts) after analyzing the photos in step 313 based on predefined rules. The damage estimate may be generated by comparing the photos submitted by the mobile device with photos of similarly damaged vehicles or with photos of non-damaged vehicles of similar make/model. To perform this comparison, server 101 may access a database (e.g., network device 201) of photos of vehicles with various types of damage and/or vehicles with no damage. To initially populate the database with photos for later use, each user may be required to upload various photos of a vehicle upon purchase of the vehicle. Also, as server 101 analyzes recently submitted photos, previously uploaded photos of a given vehicle may be used to determine any pre-existing damage on the vehicle. Once database 201 includes photos/video from many cases of vehicle damage, server 101 may determine a damage estimate for a new case based on the prior cases; column 7, lines 45-57, server 101 may build a database (e.g., network device 201) of specific damage templates (e.g., damages to more than one part of a vehicle that are commonly associated with one another) and estimated/actual costs for repairing damages associated with these templates. Once this database has been built, damage estimates associated with subsequently analyzed vehicles may be generated from a holistic view of the vehicles by accessing information within the historical database); Brandmaier034 discloses an accident database which contains cross referenced entries for at least: vehicle unique identification number, location of prior accidents, vehicle impact zone, force and direction for prior accidents, time of prior accidents, past vehicle parts replaced and repaired, and sensor data and derivative products of sensor data recorded by the data collection module for each accident (column 7, lines 50-60, Vehicle telematics data may include, for example, directional acceleration and deceleration (e.g., forward/backward, left/right, up/down), change in directional acceleration, vehicle speed or velocity, engine throttle and RPM (revolutions per minute), steering input, engagement of various vehicle subsystems (e.g., stability control systems, antilock brake systems), and the like; column 7, lines 4-20, The ACN 408 may include components for automatically detecting vehicle collisions and providing notifications of the vehicle collision. Those skilled in the art will recognize that these components may include, for example, one or more accelerometers 420 (e.g., triaxial accelerometers) for detecting changes in the velocity of the vehicle 402, a location determination device 422 such as a Global Positioning System (GPS) receiver for determining the geographic location of the vehicle, and communication equipment 424 for transmitting one or more collision notification messages; column 10, lines 65-column 11, line 3, the ACN 408 may determine that a collision has occurred where the vehicle 402 undergoes a change in velocity of around 8.0 kilometers per hour (km/h) within an interval of around 150 milliseconds (ms), i.e., a change in velocity of around 4.97 miles per hour (mph) within an interval of around 0.15 seconds);
           classify the accident type and severity based on similar entries in the historical accident database (column 7, lines 60-67, For instance, if a first type of damage to the front bumper of a vehicle is commonly associated with a second type of damage to the headlights of the same vehicle and this damage template is associated with a predetermined repair cost in the database, server 101 may use this repair cost to generate a new estimate for subsequent vehicles that exhibit damage similar to this damage template);
           generate a damage and repair estimate based on the comparison to similar entries (column 8, lines 1-10, the damage estimate may be adjusted for small differences such as the make, model, and year of manufacture when the vehicle in the historical database and the currently analyzed vehicle are compared. Similarly, the damage estimate may be adjusted based on differences in the precise damage associated with the vehicle in the historical database and the damage associated with the vehicle currently being analyzed).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandmaier034's method to incorporate the features of building a historical accident database and generating the damage and repair estimate based on the comparison to the historical accident database as taught by Brandmaier196 above, for the purpose of providing more accurately reflect a damage estimate for a currently analyzed vehicle (see Bradmaier196, column 8, lines 15-20). Since Brandmaier034 discloses generating the damage and repair estimate, Brandmaier196 teaches a historical accident database and generating the damage and repair estimate based on the comparison to the historical accident database, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Brandmaier034 and Brandmaier196 would have yield predictable results in generating an damage and repair estimate.
           Regarding to claim 3, Brandmaier034 further discloses wherein the data collection module is in-vehicle and wherein the collected information comprises information from one or more in-vehicle sensors during a timeframe encompassing the accident (column 8, lines 1-15, The sensors 430 may thus indicate the status and condition of these vehicle components. Sensors 430 may also include sensors that can detect the status and condition of the vehicle wheels and tires as well as sensors that can detect damage to the panels of the vehicle body, e.g., deformations, dents, punctures, and so forth. Those skilled in the art will appreciate that the automotive sensors 430 may include, for example, temperature sensors, pressure sensors, angular position sensors, linear position sensors, rotational motion sensors, inertial sensors, and the like).
           Regarding to claim 4, Brandmaier034 further discloses the system further comprising:
           an in-vehicle transceiver capable of transmitting at least one of the collected information and derivatives of the collected information to the accident review module that is external to the vehicle (figure 4 and column 6, lines 55-65, The CRM 406 of the vehicle 402 may additionally be in signal communication with one or more recording devices, e.g., audio recording equipment 414 and video recording equipment 416 (A/V equipment) that respectively records audio data and video data at the vehicle. Furthermore the CRM 406 may be in signal communication with communication equipment 418 for transmitting the data from these components via a network to various systems, such as, for example, an insurance management system 400. The communication equipment 418 of the vehicle 402 may be configured to wirelessly communicate via, for example, a cellular network or an internet protocol-based network (IP). It will be appreciated that the communication equipment 418 may be configured to wirelessly communicate using additional or alternative approaches for wireless communication).
           Regarding to claim 5, Brandmaier034 further discloses the system further comprising:
           a repair parts database which has cross-referenced entries including: location of each part; applicable vehicles; availability of each part; and cost of each part (column 19, lines 5-15, the diagnostic data may include information that identifies which vehicle systems, components, and parts were damaged in the collision. The repair data store 452 may include repair estimates that indicate the cost of repairing or replacing the various systems, components, and parts of a vehicle. Accordingly, the repair cost estimation module 440 may retrieve the repair estimates for the any damaged systems, components, or parts identified in the diagnostic data and determine a total estimated repair cost based, at least in part, on those repair estimates);
           wherein an estimate is generated for time and cost of repair based on the identified type and severity of the accident and the availability of parts in the vicinity of the accident (column 20, lines 25-35, If the total estimated repair cost exceeds the total estimated value of the vehicle 402 (step 1008), then the claims processing module 442 may determine that the vehicle is a total loss (step 1010). When the damaged vehicle 402 is determined to be a total loss, the claims processing module 442 may automatically initiate transmission of a tow service request to the system 466 of a vehicle tow service; column 20, lines 63-67, The claims processing module 442 may also attempt to identify repair service centers located near the claimant and provide a list of repair service centers within a predetermined radius (e.g., 5 miles) of the claimant (step 1024). The insurance application 456 operating at the mobile computing device 404 may receive and display the list of recommended repair service centers).
           Regarding to claim 6, Brandmaier034 further discloses wherein the accident damage and repair estimate is transmitted to a mobile device or other device in possession of at least one of an insurance adjuster, an emergency responder and other authorized personnel (column 19, lines 35-40, Additionally or alternatively, the repair cost estimation module 440 may retrieve repair estimate from a remote third-party system 468 via a network. In these situations, the repair cost estimation module 440 may transmit via the communication module 432 the diagnostic data, vehicle telematics data, or other data to the remote third-party system 468 and receive repair estimates from the remote third-party system in response).
          Regarding to claim 7, Brandmaier034 further discloses wherein the in-vehicle transceiver is further capable of receiving the accident damage and repair information from the accident review module (column 19, lines 43-48, Based on the repair estimates received, the repair cost estimation module 440 may generate a total estimated repair cost for the vehicle 402 involved in the collision (step 912). The repair cost estimation module 440 may then transmit via the communication module 432 a repair cost message that includes the total estimated repair cost).
           Regarding to claim 8, Brandmaier034 further discloses the system further comprising an in-vehicle display screen wherein the accident damage and repair information received by the in-vehicle transceiver are displayed on the display screen (column 19, lines 48-52, An insurance application 456 operating at the mobile computing device 404 of the participant may receive the repair cost message and display the total estimated repair cost to the participant).
           Regarding to claim 9, Brandmaier034 further discloses wherein the data collection module comprises at least one of an application on a mobile device operated by an on-scene individual at the accident and manual data collection by an on-scene individual (column 9, lines 25-40, insurance management system 400 may be in signal communication with one or more mobile computing devices 404 operated by insurance customers or participants involved in a vehicle collision. A mobile computing device 404 may store and execute an insurance application 456, and an individual may interact with the insurance application to carry out various insurance-related tasks. In this way, the insurance management system 400 may communicate with individuals such as customers and participants).
           Regarding to claim 10, Brandmaier034 does not discloses, however, Brandmaier196 discloses wherein the historical accident database comprises information compiled from a plurality of historical accident reports (column 7, lines 25-45, If server 101 determines that the photos are acceptable, server 101 may attach the photos to the user's claim in a database associated with server 101… Once database 201 includes photos/video from many cases of vehicle damage, server 101 may determine a damage estimate for a new case based on the prior cases).
          Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandmaier034's method to incorporate the features of building a historical accident database and generating the damage and repair estimate based on the comparison to the historical accident database as taught by Brandmaier196 above, for the purpose of providing more accurately reflect a damage estimate for a currently analyzed vehicle (see Bradmaier196, column 8, lines 15-20). Since Brandmaier034 discloses generating the damage and repair estimate, Brandmaier196 teaches a historical accident database and generating the damage and repair estimate based on the comparison to the historical accident database, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Brandmaier034 and Brandmaier196 would have yield predictable results in generating an damage and repair estimate.
           Regarding to claim 11, Brandmaier034 further discloses wherein the [historical] database comprises information compiled from in-vehicle sensors measurements [for a plurality of accidents and derivatives thereof] (column 8, lines 1-15, The sensors 430 may thus indicate the status and condition of these vehicle components. Sensors 430 may also include sensors that can detect the status and condition of the vehicle wheels and tires as well as sensors that can detect damage to the panels of the vehicle body, e.g., deformations, dents, punctures, and so forth). Brandmaier034 does not disclose, however, Brandmaier196 discloses wherein the historical database comprises information measurements for a plurality of accidents and derivatives thereof (column 7, lines 25-45, If server 101 determines that the photos are acceptable, server 101 may attach the photos to the user's claim in a database associated with server 101… Once database 201 includes photos/video from many cases of vehicle damage, server 101 may determine a damage estimate for a new case based on the prior cases).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandmaier034's method to incorporate the features of building a historical accident database and generating the damage and repair estimate based on the comparison to the historical accident database as taught by Brandmaier196 above, for the purpose of providing more accurately reflect a damage estimate for a currently analyzed vehicle (see Bradmaier196, column 8, lines 15-20). Since Brandmaier034 discloses generating the damage and repair estimate, Brandmaier196 teaches a historical accident database and generating the damage and repair estimate based on the comparison to the historical accident database, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Brandmaier034 and Brandmaier196 would have yield predictable results in generating an damage and repair estimate.
           Regarding to claim 12, Brandmaier034 further discloses wherein:
          said data collection module comprises in-vehicle sensors for determining at least strength of an impact, zone of an impact on the vehicle and direction of an impact (column 7, lines 50-60, Vehicle telematics data may include, for example, directional acceleration and deceleration (e.g., forward/backward, left/right, up/down), change in directional acceleration, vehicle speed or velocity, engine throttle and RPM (revolutions per minute), steering input, engagement of various vehicle subsystems (e.g., stability control systems, antilock brake systems), and the like; column 7, lines 4-20, The ACN 408 may include components for automatically detecting vehicle collisions and providing notifications of the vehicle collision. Those skilled in the art will recognize that these components may include, for example, one or more accelerometers 420 (e.g., triaxial accelerometers) for detecting changes in the velocity of the vehicle 402, a location determination device 422 such as a Global Positioning System (GPS) receiver for determining the geographic location of the vehicle, and communication equipment 424 for transmitting one or more collision notification messages; column 10, lines 65-column 11, line 3, the ACN 408 may determine that a collision has occurred where the vehicle 402 undergoes a change in velocity of around 8.0 kilometers per hour (km/h) within an interval of around 150 milliseconds (ms), i.e., a change in velocity of around 4.97 miles per hour (mph) within an interval of around 0.15 seconds); and
          the classification of the accident type and severity is, at least in part, in terms of impact zones, direction of impact and force of impact (column 24, lines 48-65, the insurance management system 400 may leverage the GPS data received from the vehicle to identify high-risk areas based on what type of area it is. For example, the insurance management system may identify highly dense urban areas as relatively riskier compared to less dense rural areas. As another example, the insurance management system may identify large parking lots in commercial areas as relatively riskier compared to driveways in residential areas).          
          Regarding to claim 13, Brandmaier034 further discloses wherein the classification of the accident type and severity is configured for use at least in part to determine fault when the accident is a two car collision (column 16, lines 32-50, The fault determination module 438 may analyze the event data and the supplemental driving data to identify the at-fault participant and to determine the fault probability values (step 806). The fault determination module 438 may apply a fault determination ruleset 456 (step 808) when analyzing the event data and supplemental driving data. The fault determination ruleset may be configured, for example, to apply the rules of the road to the vehicle telematics received from the vehicles. In one example, the vehicle telematics data may indicate that prior to the collision, one of the vehicles made a left turn in front of an oncoming vehicle).
          Regarding to claim 14, Brandmaier034 further discloses wherein additional information is collected from at least one of sensors external to the vehicle, web services, and other observations external to the vehicle (column 10, lines 3-10, A communication module 432 of the insurance management system 400 may transmit an event notification message to the mobile computing devices 404 respectively operated by the participants. A participant may then be able to provide additional information relating to the collision in order to assist in the fault determination and claims processing procedures).
           Regarding to claim 15, Brandmaier034 does not discloses, however, Brandmaier196 discloses wherein the historical database comprises information collected from at least one of sensors external to the vehicle, web services, and other observations external to the vehicle (column 4, lines 42-50, a user (e.g., a claimant) of a mobile device (e.g., mobile phone, personal digital assistant (PDA), etc.) may take a variety of photos associated with damage to an insured vehicle. The photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.), and/or multiple angles/close-up shots of the damage associated with the insured vehicle).
         Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandmaier034's method to incorporate the features of building a historical accident database and generating the damage and repair estimate based on the comparison to the historical accident database as taught by Brandmaier196 above, for the purpose of providing more accurately reflect a damage estimate for a currently analyzed vehicle (see Bradmaier196, column 8, lines 15-20). Since Brandmaier034 discloses generating the damage and repair estimate, Brandmaier196 teaches a historical accident database and generating the damage and repair estimate based on the comparison to the historical accident database, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Brandmaier034 and Brandmaier196 would have yield predictable results in generating an damage and repair estimate.
          Regarding to claim 16, Brandmaier034 further discloses wherein the damage and repair estimate includes a range of estimates and a statistical probability for the validity of the range or intervals within the range (column 16, lines 5-10, the fault determination module 438 may determine a respective fault probability for each participant involved in the collision and identify one of the participants as the at-fault participant based on the fault probabilities. A fault probability may be a value (e.g., a percentage) that quantifies the likelihood a participant is the at-fault participant).
           Regarding to claim 17, Brandmaier034 does not discloses, however, Brandmaier196 discloses wherein the historical accident database is continually updated by at least one of: adding newer accident data; removing data from older accidents; replacing more qualitative data with more quantitative data; replacing manually entered data with sensor data and sensor derived information; updating the predictive models based on the new data; and updating metadata associated with the quality of input data and the predictive model (column 8, lines 20-30, when a vehicle exhibits more than one type of damage, server 101 may access the historical database multiple times (one for each type of damage) and then add one or more interaction terms to the sum of the cost estimates for each type of damage. For instance, extending the example above of damage to a front bumper and to the headlights of a vehicle, server 101 may generate a first damage estimate for repairing the front bumper and a second damage estimate for repairing the headlights. Server 101 may then add these two damage estimates to generate a total damage estimate).
          Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandmaier034's method to incorporate the features of building a historical accident database and updating the historical accident database as taught by Brandmaier196 above, for the purpose of providing up-to-date historical accident data for more accurately reflect a damage estimate for a currently analyzed vehicle (see Bradmaier196, column 8, lines 15-20). Since Brandmaier034 discloses generating the damage and repair estimate, Brandmaier196 teaches a historical accident database and generating the damage and repair estimate based on the comparison to the historical accident database, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Brandmaier034 and Brandmaier196 would have yield predictable results in generating an damage and repair estimate.
           Claim 18 is written in computer readable medium and contains the same limitations found in claim 2 above, therefore, is rejected by the same rationale.
           Regarding to claim 19, Brandmaier034 discloses the system of claim 2, further comprising a vehicle configured to move material or people along a transportation network, wherein the data collection module comprises at least one or more sensors disposed in said vehicle and wherein the collected information comprises information output from said one or more sensors disposed in said vehicle during a timeframe encompassing the accident (column 2, lines 50-60, system 106 may also communicate with the individuals 100a, 100b via respective mobile devices 108a, 108b operated by the individuals. It will be appreciated that, in some instances, more than two individuals may be involved in an accident; column 8, lines 1-15, The sensors 430 may thus indicate the status and condition of these vehicle components. Sensors 430 may also include sensors that can detect the status and condition of the vehicle wheels and tires as well as sensors that can detect damage to the panels of the vehicle body, e.g., deformations, dents, punctures, and so forth. Those skilled in the art will appreciate that the automotive sensors 430 may include, for example, temperature sensors, pressure sensors, angular position sensors, linear position sensors, rotational motion sensors, inertial sensors, and the like).
          Regarding to claim 20, Brandmaier034 discloses the system of claim 1, wherein the accident review module is located either in the vehicle or remote to the vehicle (column 6, lines 5-17, Referring now to FIG. 4, an example of an implementation of an insurance management system 400 for automatically detecting a vehicle collision, attributing fault, and processing insurance claims is shown. The insurance management system 400 is in signal communication with a vehicle 402 such that the insurance management system is capable of detecting a collision involving the vehicle and exchanging communications with the vehicle. The insurance management system 400 may also be in signal communication with one or more mobile computing devices 404 operated by the collision participants such that the insurance management system is capable of exchanging communications with the mobile computing devices).


          
                                                            Conclusion
11.        Claims 1-20 are rejected.
12.    The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Chen et al. (US 2014/0019167) disclose the insurance risk rating system includes a driver sensor that obtains driver behavior data.
            Fernandes et al. (US 2013/0317862) disclose a system and method to predict an insurance benefit, such as a discount, associated with telematics data.
            Wahlbin et al. (US 2004/0103010) disclose computer-implemented methods and systems for estimating liability for a vehicle accident.
            Hashiguchi et al. (US 2003/0187704) disclose a driving response estimating section estimates any one or both of driving response and behavior recommendable to the driver.
           Ikeda et al. (US 2002/0041240) disclose a status notification system for determining, on the basis of sensing information selectively supplied wirelessly from a status notification apparatus which transmits a movable body status sensed at a movable body, the movable body status and determining whether to request the transmission of additional sensing information by a response apparatus.
           Brinkmann et al. (US 9,535,878) disclose a driving analysis server may be configured to receive vehicle operation data from vehicle sensors, and may use the data to identify a potentially high-risk or unsafe driving event by the vehicle.
          Nath et al. (US 2013/0244210) disclose a device and method for providing driver tracking and behavior analysis, initiated without concurrent user input, by the presence detection of one or more drivers of the vehicle. 
           Pearlman et al. (US 2013/0141249) disclose a method of geospatial data based assessment driver behavior to improve driver safety and efficiency.
          Ling et al. (US 8,140,358) disclose a data logging device tracks the operation of a vehicle or driver actions.
         
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Nga B. Nguyen whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 10, 2022